 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ZHIZHENG WANG, for the WANG                              Case No. C18-01220RSL
10     LENDER GROUP,
11                                                              ORDER RENOTING
                             Plaintiff,                         PLAINTIFF’S MOTION FOR
12                      v.                                      SUMMARY JUDGMENT
13     BRUCE HULL, an individual,
14
                             Defendants.
15
16
17          This matter comes before the Court on Decathlon Alpha III, L.P.’s motion to deny or stay
18
     plaintiff’s pending motion for summary judgment under Fed. R. Civ. P. 56(d). Dkt. #41.
19
     Decathlon was given leave to intervene in this lawsuit on July 30, 2019, so that it could defend
20
21 the validity of a Subordination Agreement that protects its first priority position under a loan
22
     agreement. Two days later, plaintiff filed a motion for summary judgment seeking a
23
     determination that the person who signed the Subordination Agreement on behalf of the Wang
24
25 Group was not authorized to do so. Dkt. #33. Despite the facially narrow declaration plaintiff
26
     seeks, a ruling in its favor could cast doubt on the validity of the very agreement Decathlon is
27
28
     ORDER RENOTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT - 1
 1 trying to defend. Discovery regarding the structure of and decision-making authorities within the
 2
     Wang Group – including Zhizheng Wang’s standing to pursue this action in its name – is
 3
     relevant to the issues raised in the pending motion, and Decathlon will be given an opportunity
 4
 5 to participate in the briefing.
 6
 7
           For all of the foregoing reasons, the Clerk of Court is directed to renote plaintiff’s
 8
 9 pending motion for summary judgment (Dkt. # 33) on the Court’s calendar for Friday,
10
     December 6, 2019.
11
           Dated this 24th day of September, 2019.
12
13
14
                                               A
                                               Robert S. Lasnik
15                                             United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER RENOTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT - 2
